Citation Nr: 1448690	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  13-35 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for appendicitis. 

2.  Entitlement to service connection for an enlarged prostate, claimed as secondary to in-service herbicide exposure. 

3.  Entitlement to service connection for uric acid arthropathy, claimed as secondary to in-service herbicide exposure. 

4.  Entitlement to service connection for high cholesterol, claimed as secondary to in-service herbicide exposure.

5.  Entitlement to service connection for hypertension, claimed as secondary to in-service herbicide exposure. 

6.  Entitlement to service connection for neuropathy, claimed as secondary to in-service herbicide exposure. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in August 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.  During the hearing, the Veteran was granted a 60 day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2014).  That period of time has lapsed and no additional evidence has been received.

The issue of entitlement to service connection for neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  At the August 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeals of entitlement to service connection for an enlarged prostate, uric acid arthropathy, and high cholesterol.  The Veteran also withdrew the appeal of whether new and material evidence has been received to reopen a claim of service connection for appendicitis. 

2.  It has not been credibly demonstrated that the Veteran's hypertension was manifest in service or within a year of separation.  Hypertension is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of whether new and material evidence has been received to reopen a claim of service connection for appendicitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for an enlarged prostate.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).   

3.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for uric acid arthropathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  

4.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for high cholesterol.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  

5.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during his August 2014 Board hearing, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to service connection for an enlarged prostate, uric acid arthropathy, high cholesterol, and whether new and material evidence has been received to reopen a claim of service connection for appendicitis.  See Board Hearing Tr. at 2.  

Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal, and they are dismissed.

II.  Hypertension

      A.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

In the present case, VA satisfied its duty to notify by issuing VCAA notice letters to the Veteran in December 2011 and January 2012, prior to the initial adjudication of his claim.  These letters informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the U.S. Court of Appeals for Veterans' Claims (Court) required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

With respect to VA's duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, private treatment records, lay statements, and the August 2014 hearing transcript. 

The RO did not arrange for a VA examination/opinion for the Veteran's hypertension claim.  The Board has considered whether an examination is necessary examination is necessary.  Absent any competent evidence suggesting that the Veteran's hypertension may be associated with his service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

Here, only the Veteran's contentions provide any suggestion of such association, and the Board does not find that the Veteran's contentions rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  Indeed, if a Veteran's mere contention, standing alone, that his claimed disability is related to his service is enough to satisfy the "indication of an association," then that element of 38 U.S.C.A. § 5103A would be meaningless.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("[C]anons of construction . . . require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous.").  It is clear that more than a mere contention is required under McLendon.  Moreover, as discussed in detail below, the record is lacking competent and credible evidence of an in-service disease or injury.  Accordingly, under the circumstances presented in this case, a remand ordering a medical examination would serve no useful purpose.  The Board has therefore determined that a medical opinion is not necessary in the instant case.

The record further reflects that at the August 2014 hearing, the undersigned Acting Veterans Law Judge clarified the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). As noted in the Introduction, the Board granted a 60-day abeyance period for the submission of additional evidence.  This was granted after the Veteran was advised of what additional evidence would be beneficial to his claim; he did not respond.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

      B.  Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include hypertension, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater, with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

	C.  Analysis 

The Veteran is seeking service connection for hypertension.  During the August 2014 hearing, the Veteran testified that he was diagnosed with hypertension while on active duty.  See Board Hearing Tr. at 16-17.  He has also alleged that his hypertension was the result of in-service exposure to herbicides (Agent Orange).  See the October 2011 claim.

The Board notes that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran can also attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Contrary to the Veteran's assertions, however, a review of his service treatment records show that they are silent for any complaints, findings, treatment, or diagnosis of hypertension.  In fact, while the Veteran's service treatment records contain multiple blood pressure readings, at no point was hypertension diagnosed during service.  Moreover, a clinical examination conducted at the time of his separation from service revealed that his cardiovascular system was normal.  Thus, while the Veteran is competent to report on factual matters of which he has first-hand knowledge, his recollection of in-service events is inconsistent with the evidence documented in his service treatment records showing that his blood pressure was within normal limits.  

The Veteran's claim that hypertension was diagnosed during service is further contradicted by the postservice evidence of record which shows that hypertension was most likely not diagnosed until many years after his service.  In particular, while private treatment records from Dr. G.S. and from McLeod Regional Medical Center (dated from 2009 to 2011) show a diagnosis of hypertension, they do not include an onset date for that disability.  Nevertheless, also of record is a report from a VA examination conducted in September 1966, 13 years after the Veteran's separation from service.  This report shows that a history of cardiovascular disease was not noted at the time of the September 1966 VA examination nor was a cardiovascular disease identified during the examination.  Under these circumstances, the Board finds the Veteran's description of in-service events to be unreliable, and therefore not credible, and places no weight of probative value in his statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

With respect to his claim that his hypertension is secondary to exposure to Agent Orange in service, in a December 2011 letter, the RO requested that the Veteran provide additional information regarding his claimed exposure.  He did not respond to this letter.  In addition, the RO also contacted the Joint Services Records Research Center (JSRRC, formerly Center for Unit Records and Research (CURR)) and requested any documents showing the Veteran's exposure to herbicides.  In a December 2011 response, the JSRRC stated that there were no such records. 

In his December 2013 Substantive Appeal, the Veteran argued that he was a Korean War veteran.  In this capacity, the Board notes that there is a presumption of exposure to herbicides for veterans who served in a unit that operated in or near the Korean demilitarized zone during the period between April 1, 1968, and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv) (2014).  

However, the Veteran's DD-214 shows that he separated from service in March 1953, long before the presumptive period.  Additionally, the DD-214 and the Veteran's service treatment records show that he was stationed in Germany and was awarded the Occupation Medal (Germany).  There is no indication in the record that he ever served in Korea and, in fact, at the August 2014 Board hearing, the Veteran also testified that he served in Germany without indicating that he had ever served in Korea.  

The Veteran has not provided any details about his alleged exposure to herbicides other than in his October 2011 claim, which simply states: "Agent Orange exposure."  In light of the response from the JSRRC, the Veteran's service personnel records, and his own testimony during the August 2014 hearing, the Board finds that there is no competent evidence to support a finding that the Veteran was exposed to herbicides while on active duty.  

Based on the above, the Board concludes that the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  Although the evidence shows that the Veteran currently suffers from the disease, there is no credible evidence that he had hypertension during service or during the presumptive period.  The second Shedden element has not been met and the Veteran's claim fails on this basis alone.  The Board nevertheless notes that it has considered further whether there is any evidence indicating that the Veteran's current hypertension is related to his service, and finds it worth noting that at the August 2014 Board hearing, the Veteran testified that his private physician had never indicated to him his hypertension was related to his service.  See Board Hearing Tr. at 18.  Additionally, the Veteran has not provided (and the record does not raise) any other theories of entitlement beyond those already discussed above.

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  The benefit sought on appeal is accordingly denied.


ORDER

The appeal of the issue of whether new and material evidence has been received to reopen a claim of service connection for appendicitis is dismissed.

The appeal of the issue of entitlement to service connection for an enlarged prostate is dismissed. 

The appeal of the issue of entitlement to service connection for uric acid arthropathy is dismissed.

The appeal of the issue of entitlement to service connection for high cholesterol is dismissed.

Service connection for hypertension is denied.


REMAND

The Veteran is seeking service connection for neuropathy.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required.

Specifically, the Veteran's claim has been denied, in part, on the grounds that he does not have a current diagnosis of neuropathy.  However, during the August 2014 hearing, the Veteran testified that he experiences numbness and tingling in his hands and feet, and that he has been receiving ongoing treatment for these symptoms from the McLeod Regional Medical Center in Florence, South Carolina, and from Dr. G.S.  See Board Hearing Tr. at 11.  Although records from Dr. G.S. and the McLeod Regional Medical Center are available in the record, they are only dated through 2011.  As more recent records may provide information regarding the nature and etiology of the issue remaining on appeal, the AOJ should contact the Veteran and request that he submit, or authorize VA to obtain, his private treatment records.  

Finally, the Veteran has not been afforded a VA examination in conjunction with his claim for neuropathy.  Given that the Veteran is capable of testifying as to symptoms he experiences, such as numbness and tingling in his hands and feet, and his assertion that it is related to the cold weather he experienced while serving in Germany, the Board finds that a VA examination for a medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all VA and non-VA health care providers who have treated him for his neuropathy.  The Board is particularly interested in the Veteran's treatment records from Dr. G.S. and the McLeod Regional Medical Center in Florence, South Carolina.

After procuring authorization from the Veteran for release of all identified records, the AOJ should to obtain copies of all such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the claims folder.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the AOJ.

2.  After completion of the above-requested records development, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of the numbness and tingling in his hands and legs.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and arrange for any indicated studies.  The examiner should then then respond to the following questions:

(a) What is/are the medical diagnoses for the numbness and tingling in the Veteran's hands and legs?  In answering this question, the examiner should specifically address whether the Veteran has a diagnosis of neuropathy.  

(b) For each disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include his exposure to cold weather while serving in Germany?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


